Citation Nr: 0104079	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946, 
from October 1949 to January 1953, and from January 1955 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In April 1993, the veteran filed an application for 
entitlement to service connection for prostate cancer.  In 
August 1993, the RO denied the matter, and the veteran 
perfected an appeal therefrom.  In December 1996, the RO, 
effectuating the Board's November 1996 decision, granted 
service connection for prostate cancer as secondary to Agent 
Orange and rated the disability as noncompensably disabling, 
effective November 7, 1996.  The veteran disagreed with the 
assigned evaluation and perfected an appeal.  In February 
1998 the RO increased the 0 percent evaluation to 100 
percent, effective November 7, 1996.  Thus, based on 
applicable law and regulation in extant at that time, the 
issue in controversy was resolved.  38 C.F.R. § 7105(d)(5) 
(West 1991); Fenderson v. West, 12 Vet. App. 119 (1999); AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran expressed no 
disagreement with the assigned effective date.  In October 
2000, pursuant to the Nehmer Stipulation and Order, the RO 
granted entitlement to an earlier effective date to 100 
percent, effective April 19, 1993; to zero percent, effective 
from May 1, 1994; and to 100 percent, effective November 5, 
1996.  Nehmer v. United States Veterans Administration, 712 
F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States 
Veterans Administration, C.A. No. C-86- 6160 (TEH) (N.D. Cal. 
May 20, 1991) (final stipulation and order); Nehmer v. United 
States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. 
Cal. 1999).  Thus far, the veteran has not expressed 
disagreement with the October 2000 rating action.  
Accordingly, the matter is not on appeal before the Board.

In November 1996, the Board denied the veteran's claim of 
entitlement to service connection for chronic renal 
disability.  During the pendency of this appeal, the veteran 
has asserted that his kidney disorder is service related, 
thereby raising the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for chronic renal 
disability.  The matter is referred to the RO for 
consideration.


REMAND

The veteran seeks service connection for PTSD.  On VA 
examination in April 1998 a diagnosis of PTSD was made and 
attributed to the veteran's alleged in-service stressors.  On 
examination, the veteran's in-service stressors consisted of 
witnessing the killing and injuring of others; incurring 
hostile enemy fire from aircraft and sailing through mine 
fields while stationed aboard a naval ship from 1944 to 1946; 
incurring a injury to his back after an oil drum rolled off 
of a truck in 1945 while stationed in California; and 
incurring frequent fire from mortars, rockets, and small 
firearms while working as a maintenance officer with the 2nd 
Battalion, 60th Infantry, 9th Infantry Division in Vietnam.  
While serving in Vietnam, the veteran also alleged that dogs 
bit him when he worked as a guard, and on another occasion, 
he injured his left leg while trying to evade enemy gunfire.  

Although it is acknowledged that in July 1998, the RO asked 
the service department to verify whether the veteran received 
a Purple Heart Medal and to furnish the veteran's 201 files 
for all periods of service and that this development has been 
accomplished, the record shows that the RO has not attempted 
to corroborate the occurrence of the veteran's alleged in-
service stressors by contacting the United States Armed 
Service Center for Research of Unit Records (USASCRUR).  
Given that a completed December 1997 National Archives and 
Records Administration Form 13075 is of record and that the 
veteran was awarded a Certificate of Combat Service and the 
Bronze Star Medal, an attempt to corroborate the veteran's 
alleged in-service stressors is warranted.  Patton v. West, 
12 Vet. App. 272 (1998); Cohen v. Brown, 7 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990) 

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

While the Board is cognizant of the veteran's current medical 
status, because additional development is needed to equitably 
decide this appeal and to ensure due process of law, 
regrettably, this case is remanded for the following:

1.  The veteran should be asked to submit 
additional lay and medical evidence in 
support of his claim.  

2.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has received 
treatment for PTSD.  After obtaining any 
necessary information and authorization, 
the RO should attempt to obtain any 
additional treatment reports associated 
with the veteran's PTSD, including VA and 
non-VA reports.  All records received 
should be incorporated into the claims 
folder.

3.  The RO should request another 
statement from the veteran, through his 
representative, containing as much detail 
as possible regarding the claimed 
stressor(s) during service.  He should be 
asked again to provide specific details 
of each claimed incident during service, 
such as dates, places, detailed 
descriptions of events, duty assignments, 
and names and other identifying 
information concerning any individuals 
involved in the events.

4.  After the above development has been 
completed to the extent possible, the RO 
should attempt to corroborate the 
occurrence of the veteran's claimed in-
service stressors by forwarding any 
information provided by the veteran to 
the United States Armed Service Center 
for Research of Unit Records (USASCRUR) 
and/or any other secondary source deemed 
appropriate.  Information forwarded 
should include any previous statements 
made by the veteran with regard to his 
stressors, copies of his record of 
service (DD Form 214s and 201s), 
Certificate of Combat, and Citation for 
the Bronze Star Medal.  All requests, 
responses, and information obtained 
should be associated with the claims 
file.

5.  Following receipt of the USASCRUR's 
information or information received from 
any other sources contacted, and the 
completion of any additional development 
warranted or suggested by those offices, 
the RO should identify whether there is 
any verified combat action, or in-service 
stressful event.  If no combat stressor 
involving the veteran has been verified, 
the RO should so state.  If there are any 
verified stressor occurrences, they 
should be specifically set forth.  

6.  Once the above-mentioned development 
has been accomplished, the veteran should 
be accorded an appropriate examination to 
determine whether he has PTSD, and if so, 
to determine the nature of the stressors 
supporting that diagnosis.  The veteran 
must be informed of the potential 
consequences of his failure to appear at 
any scheduled examination, and a copy of 
this notification should be associated 
with the claims file.  The claims file, a 
copy of this remand, and a list of the 
stressful incident(s) found corroborated 
by the evidence must be provided to the 
examiner for review.  The examination 
should include all appropriate tests and 
evaluations.  The examiner must determine 
whether the veteran has PTSD, and, if so, 
whether the in-service stressful 
episode(s) found to have been established 
is (are) sufficient to warrant the 
diagnosis of PTSD.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV). The examiner 
should be instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or are satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressors supporting the 
diagnosis.  The complete rationale must 
be given for any opinion expressed and 
the foundation of all conclusions should 
be clearly set forth.

7. Thereafter, the RO must review the 
file and ensure that all of the 
directives of this remand have been 
carried out in full.  If not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no conclusion as to the ultimate 
disposition rendered in this case.  No action is required of 
the veteran unless notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



